Citation Nr: 0328837	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  99-16 665	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hiatal hernia and 
gastrointestinal reflux, to include on a secondary basis.

2.  Entitlement to service connection for hypertension, to 
include on a secondary basis.

3.  Entitlement to an initial compensable rating for 
residuals of a chip fracture of the right index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
by the RO which denied service connection for skin disease, 
hypertension, a lung condition, post-traumatic stress 
disorder (PTSD), left arm weakness and shell fragment wounds 
and for hiatal hernia and gastrointestinal reflux.  The RO 
granted service connection for residuals of a chip fracture 
of the right index finger, and assigned a noncompensable 
rating.  The veteran filed a notice of disagreement with 
respect to the denial of the claims of service connection and 
with the assigned noncompensable rating for residuals of a 
chip fracture of the right index finger.  

During a June 1999 RO hearing, the veteran withdrew his 
appeal with respect to the denial of the claims of service 
connection for a lung condition, a skin disorder, left arm 
weakness and shell fragment wounds.  As a result, the Board 
does not have jurisdiction over these issues.  See 38 C.F.R. 
§ 20.204.  In November 2002, the RO granted the claim of 
service connection for PTSD and as a result there is no 
longer a case or controversy for appellate review.  The only 
issues currently on appeal are as listed on the cover page of 
this decision.


REMAND

The veteran contends that he has hypertension and hiatal 
hernia and gastroesophageal reflux which is either due to 
service or due to his service-connected disability (PTSD).  
He also contends that a compensable rating is warranted for 
the residuals of a chip fracture of the right index finger.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board notes that the veteran was issued a VCAA letter 
pertaining to the claims of service connection for hiatal 
hernia and gastrointestinal reflux and for hypertension.  
However, neither he nor his representative were issued any 
sort of notification of the VCAA and the effect it had on his 
claim for an initial compensable rating for residuals of a 
chip fracture of the right index finger.  Additionally, the 
Board notes that the veteran asserts that service connection 
for hypertension and hiatal hernia and gastrointestinal 
reflux should be granted as secondary to his service-
connected PTSD.  He has not been afforded notice of the legal 
criteria to substantiate a claim of service connection on a 
secondary basis.  The Board finds that the RO should inform 
the veteran and his representative of the VCAA and its 
notification provisions as it pertains to the issues 
currently on appeal.  

Moreover, complete findings as to the current severity of the 
veteran's right index finger are not of record.  Therefore, 
the Board finds that the veteran should be scheduled for a VA 
examination which is complete for rating purposes.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.   

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the claims of service 
connection for hypertension, hiatal 
hernia and gastrointestinal reflux, to 
include on a secondary basis and the 
claim for an initial compensable rating 
for residuals of a chip fracture of the 
right index finger, the RO should send 
the veteran a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) (West 2002), as 
well as §§ 5102, 5103, and 5103A (West 
2002).  In doing so, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims.  The letter 
should also inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of veteran.  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the current severity of the residuals of 
a chip fracture of the right index 
finger.  The examiner should provide a 
detailed list of all residuals of the 
chip fracture of the right index finger.  
He or she should also do the following: 

a)  Specifically state whether the 
veteran has any limitation of motion of 
the right index finger as a result of the 
chip fracture, and if so, such limitation 
of motion must be quantified in degrees.  
In this regard, the measurement of any 
gap between the fingertip and the 
proximal transverse crease of the palm 
should be taken.  

b)  Determine whether the right index 
finger exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
right index finger disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  

c)  Express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
right index finger is used repeatedly 
over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
appropriate opportunity to submit written 
or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



